COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-04-438-CR

                                                 
 
2-04-439-CR



LYNN J. WHATLEY             					    		APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 43
RD
 DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On March 14, 2005, we abated this appeal and remanded the case to the trial court to determine whether appellant wanted to continue his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The reporter’s record from the abatement hearing was filed in this court on April 07, 2005.

At the abatement hearing, appellant told the trial court that he did not wish to proceed with his appeal.   Accordingly, we dismiss this appeal.  
See
 
Tex. R. App.
 P. 43.2(f). 



PER CURIAM



PANEL D:	
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON
, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 5 , 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.